                                                                                p      1        L    £

                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Richmond Division
                                                                               }        MAY 3 1 2019
                                                                                  CLERK, U.S. DISTRICT COURT
                                                                                           RICHMOND. VA

JAMES HENRY SIMPSON,

       Plaintiff,

V.                                                                   Civil Action No. 3:18CV796

MARTESHA BISHOP,et al..

       Defendants.

                                 MEMORANDUM OPINION


       Plaintiff, a Virginia inmate proceeding pro se and informs pauperis filed this 42 U.S.C.

§ 1983 action. By Memorandum Order entered on May 9,2019,the Court directed Plaintiffto file

a particularized complaint and denied several motions. The Court explained:

              In order to state a viable claim imder 42 U.S.C. § 1983,' a plaintiff must
       allege that a person acting under color of state law deprived him or her of a
       constitutional right or of a right conferred by a law ofthe United States. See Dowe
       V. Total Action Against Poverty in Roanoke Valley, 145 F.3d 653, 658 (4th Cir.
       1998)(citing 42 U.S.C. § 1983). Courts must liberally construe pro se civil rights
       complaints in order to address constitutional deprivations. Gordon v. Leeke, 574
       F.2d 1147, 1151 (4th Cir. 1978). Nevertheless, "[p]rinciples requiring generous
       construction ofpro se complaints are not... without limits." Beaudett v. City of
       Hampton, 775 F.2d 1274, 1278 (4th Cir. 1985). PlaintifFs current terse and
       conclusory allegations fail to provide each defendant with fair notice of the facts
       and legal basis upon which his or her liability rests. See Bell Atl. Corp. v. Twombly,
       550 U.S. 544,555(2007)(quoting Conley v. Gibson,355 U.S. 41,47(1957)).



      'That statute provides, in pertinent part:

               Every person who, under color of any statute ... of any State ... subjects,
       or causes to be subjected, any citizen of the United States or other person within
       the jurisdiction thereof to the deprivation of any rights, privileges, or immunities
       secured by the Constitution and laws,shall be liable to the party injured in an action
       at law....

42 U.S.C. § 1983.
       Accordingly, Plaintiff is DIRECTED, within fourteen(14)days ofthe date
of entry hereof, to particularize his complaint in conformance with the following
directions and in the order set forth below:
               a.      At the very top of the particularized pleading.
       Plaintiff is directed to place the following caption in all capital
       letters "PARTICULARIZED COMPLAINT FOR CIVIL ACTION
       NUMBER 3:18CV796."
               b.     The first paragraph of the particularized pleading
       must contain a list of defendants. Thereafter, in the body of the
       particularized complaint. Plaintiff must set forth legibly, in
       separately numbered paragraphs, a short statement of the facts
       giving rise to his claims for relief. Thereafter, in separately
       captioned sections. Plaintiff must clearly identify each civil right
       violated. Under each section, the Plaintiff must list each defendant
       purportedly liable vmder that legal theory and explain why he
       believes each defendant is liable to him. Such explanation should
       reference the specific numbered factual paragraphs in the body of
       the particularized complaint that support that assertion. Plaintiff
       shall also include a prayer for relief.
               c.      The particularized pleading will supplant the prior
       complaints. The particularized pleading must stand or fall ofits own
       accord. Plaintiff may not reference statements in the prior
       complaints.
FAILURE TO COMPLY WITH THE FOREGOING DIRECTIONS WILL
RESULT IN DISMISSAL OF THE ACTION. See Fed. R. Civ. P. 41(b).
        Federal Rule of Civil Procedure 18(a) provides that: "A party asserting a
claim, counterclaim, crossclaim, or third-party claim may join, as independent or
alternative claims, as many claims as it has against an opposing party."
Nevertheless, when a plaintiff seeks to bring multiple claims against multiple
defendants, he must also satisfy Federal Rule ofCivil Procedure 20 which provides:
       (2) Defendants. Persons . . . may be joined in one action as
       defendants if:
      (A)any right to relief is asserted against them jointly, severally, or
      in the alternative with respect to or arising out of the same
      transaction, occurrence,or series oftransactions or occurrences; and
      (B)any question of law or fact common to all defendants will arise
       in the action.
Fed. R. Civ. P. 20(a)(2). "Rule 20 does not authorize a plaintiff to add claims
'against different parties [that] present[ ] entirely different factual and legal
issues.'" Sykes v. Bayer Pharm. Corp., 548 F. Supp. 2d 208, 218(E.D. Va. 2008)
(alterations in original) (quoting Lovelace v. Lee, No. 7:03CV00395, 2007 WL
3069660, at *1 (W.D. Va. Oct. 21,2007)). Accordingly, PlaintifFs Particularized
Complaint must also comport with the joinder requirements. If Plaintiff fails to
submit an appropriate Particularized Complaint that comports with the joinder
requirements, the Court will drop all defendants not properly joined with the first
named defendant.
               Plaintiff has filed several motions since the action was filed. First, Plaintiff
       filed a Motion to Amend his Complaint. (ECF No. 11.) Because Plaintiff may
       include any defendants or supporting facts in his Particularized Complaint, the
       Motion to Amend (ECF No. 11) is DENIED. Plaintiff also filed a Motion to
       Retrieve Documents in which he complains of the institution not sending or the
       Clerk's office not filing a"Motion to Add Defendant."(ECF No. 14,at 1.) Because
       Plaintiff may include any defendant in his Particularized Complaint,the Motion to
        Retrieve Documents(ECF No. 14)is DENIED.
                Finally, Plaintiff filed a Motion to Amend Clerical Error in which he
        complains of the Clerk's Office incorrectly applying certain partial filing fees to
        this action. (ECF No. 15.) Plaintiff has filed many actions in this Court, and the
        Court may apply filing fee payments to any action if they are not labeled for a
        specific action. To the extent that Plaintiff is paying an initial partial filing fee
        assessed by the Court, it is his responsibility to clearly identify at die time he sends
        the fee to the Court to which action the initial partial filing fee should be applied.
        Accordingly, the Motion to Amend Clerical Error(ECF No. 15)is DENIED.

(ECF No. 20, at 1-3 (omissions and alterations in original).)

        On May 14,2019,the Court received a submission entitled,"NOTICE"in which Plaintiff

indicates that he "noticed a couple ofdiscrepancies that[he]feels compelled to bring to this Court's

attention and note my objection accordingly." (ECF No. 22, at 1.)^ Most importantly. Plaintiff

states that describing this action as one brought pursuant to 42 U.S.C. § 1983 "is inaccurate" and

rather, "[t]he action [he] filed with this Court... is a 'criminal complaint'." {Id.) Plaintiff also

indicates that it was inaccurate to deny his Motion to Amend because instead of adding new

defendants to his particularized complaint,"[t]he basis for this 'Motion to Amend' was for me to

re-file this 'criminal complaint' under the correct statute- which is Federal Rules of Criminal

Procedure 3 and 4." {Id. at 2.) Plaintiff requests that the Court "note [his] objections" and

"respectfully request[] that this honorable and superior court adjudicate [his] 'criminal

complaint'." {Id.)




        ^ The Court corrects the capitalization and spelling in the quotations from Plaintiffs
submissions.
        Although Plaintiff still has several days in which to comply with the Court's directives to

file an appropriate particularized complaint, it appears from his"NOTICE"that he does not intend

to do so. Upon Plaintiffs request, the Court will therefore review the action on the papers before

the Court.


       Plaintiff clearly intends to bring a criminal complaint against those involved in his state

prosecution, including judges, attorneys, and police officers. Plaintiff has been told more than

once that he may not do so, but he continues to ignore that directive. In another action dismissed

this year, the Court explained to Plaintiff:

       Pursuant to the Prison Litigation Reform Act("PLRA") this Court must dismiss
       any action filed by an individual proceeding in forma pauperis if the Court
       determines the action "is frivolous or malicious." 28U.S.C.§ 1915(e)(2)(B)(i);jee
       28 U.S.C. § 1915A. The first standard includes claims based upon"an indisputably
       meritless legal theory," or claims where the "factual contentions are clearly
       baseless." Clay v. Yates, 809 F. Supp. 417,427(E.D. Va. 1992)(quoting Neitzke
        V. Williams,490 U.S. 319,327(1989)). It is both unnecessary and inappropriate to
        engage in an extended discussion of the utter lack of merit of Simpson's action.
       See Cochran v. Morris, 73 F.3d 1310, 1315 (4th Cir. 1996) (emphasizing that
       "abbreviated treatment" is consistent with Congress's vision for the disposition of
       frivolous or "insubstantial claims" (citing Neitzke v. Williams, 490 U.S. 319, 324
       (1989))). "[T]he Court caimot initiate criminal or regulatory investigations of any
       defendant. Rather, authority to initiate criminal complaints rests exclusively with
       state and federal prosecutors." Barron v. Katz, No.6:17-CV—I95-KKC,2017 WL
       3431397, at *1 (E.D. Ky. Aug. 9, 2017)(citing Sahagian v. Dickey, 646 F. Supp.
       1502,1506(W.D. Wis. 1986)). Furthermore, Simpson as"a private citizen lacks a
       judicially cognizable interest in the [criminal] prosecution or nonprosecution of
        another." Linda R.S. v. Richard D., 410 U.S. 614, 619 (1973);              Lopez v.
        Robinson, 914 F.2d 486,494(4th Cir. 1990)("No citizen has an enforceable right
        to institute a criminal prosecution."). Accordingly,the action will be DISMISSED
        AS FRIVOLOUS.


Simpson v. Supreme Court ofVa.,No.3:18CV547(E.D. Va. Mar. 18,2019)(alteration in original);
(ECF No. 16, at 1-2.) Plaintiffs newest attempt to bring a criminal complaint against those

involved in his state prosecution is legally frivolous. The Court also finds that Plaintiff fails to

bring this action in good faith to vindicate his legal rights, but instead brings it maliciously to
harass those individuals involved in state criminal proceedings. Plaintiffremains undeterred from

filing such suits. Accordingly, the action also will be DISMISSED as malicious. See Cain v.

Virginia, 982 F. Supp. 1132, 1136-38 (E.D. Va. 1997)(citations omitted)(observing that where

"the tone of[a prisoner] Plaintiffs allegations indicates that he is bringing his suit merely to satisfy

his desire for vengeance against [those involved in securing his incarceration] and not to rectify

any wrong done to him, then the suit is a MALICIOUS one"(quoting Spencer v. Rhodes,656 F.

Supp. 458, 463-64 (E.D.N.C. Mar. 19, 1987))); of. Saub v. Phillips, No. 3;16CV414, 2017 WL

1658831, at *9(E.D. Va. May 1,2017)(dismissing as malicious action brought againstjudges and

attorneys involved in state criminal prosecution where tone of allegations "indicates that he is

bringing his suit merely to satisfy his desire for vengeance against [those involved in securing his

incarceration]"(alteration in original)), aff'd,669 F. App'x 179(2017).

        Accordingly, the action will be DISMISSED as legally FRIVOLOUS and MALICIOUS.

The Clerk will be DIRECTED to note the disposition of the action for the purposes of 28 U.S.C.

§ 1915(g).

        An appropriate Order will accompany this Memorandum Opinion.
Date: 30
Richmond, Virgini^
                                                                       M.
                                                       JohnA.Gibney,Jr.
                                                       TTnited States District Juag
